Exhibit 10.1

 

SIXTH AMENDMENT TO AGREEMENT OF LEASE

 

THIS SIXTH AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made on this 28
day of July, 2004, by and between MASONS MILL PARTNERS, L.P., a Pennsylvania
limited partnership (“Landlord”), and IMMUNICON CORPORATION, a Delaware
corporation (“Tenant”).

 

BACKGROUND

 

Pursuant to a certain Agreement of Lease dated August 20, 1999 (the “Original
Lease”), as amended by a certain First Amendment to Agreement of Lease dated as
of August 20, 1999 (the “First Amendment”), by a certain Second Amendment to
Agreement of Lease dated as of September 19, 2000 (the “Second Amendment”), by a
certain Third Amendment to Agreement of Lease dated as of April 24, 2002 (the
“Third Amendment”), by a certain Fourth Amendment to Agreement of Lease dated as
of September 13, 2002 (the “Fourth Amendment”), and by a certain Fifth Amendment
to Agreement of Lease dated as of September 25, 2003 (the “Fifth Amendment”),
Tenant is leasing from Landlord 41,495 rentable square feet of space, as more
particularly described in the Lease, (the “Existing Premises”) in the buildings
known as Building #1, Building #2, Building #4, and Building #8 erected on
certain land (the “Land”) located at Masons Mill Business Park, Huntingdon
Valley, Pennsylvania 19006 (the “Park”) for an initial term expiring on
September 30, 2010. The Original Lease, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, and the Fifth Amendment
are sometimes referred to herein collectively as the “Lease.” Landlord and
Tenant now desire to amend the Lease to provide for, among other things, the
expansion of the Demised Premises, as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth below, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1. Capitalized Terms; “Building”. The capitalized terms used in this Amendment
shall have the same meanings as are set forth in the Lease, except where
otherwise defined herein. The term “Building” as used in the Lease and in this
Amendment shall mean collectively Buildings #1, #2, #4, and #8 in the Park, as
well as the pedestrian bridge presently connecting Buildings #1 and #2 (the
“Bridge”). Notwithstanding the foregoing, the term “Building” as used in Exhibit
“B” to this Amendment shall mean Building #3 only.

 

2. Expansion of the Demised Premises.

 

2.1 Landlord, for a term commencing on October 1, 2004 (the “Building #3
Commencement Date”), and continuing throughout the Building #3 Lease Term (as
defined below), and subject to the provisions and conditions hereof and of the
Lease, hereby leases to Tenant, and Tenant hereby rents from Landlord, an
additional 12,000 rentable square feet of

 



--------------------------------------------------------------------------------

space constituting all of the rentable space in Building #3 (the “Building #3
Space” or “Building #3”), as identified on Exhibit “A” attached hereto and made
a part hereof.

 

2.2 Except as otherwise set forth in this Amendment, effective on October 1,
2004, the Demised Premises shall consist of and be defined as all of Building
#1, the Bridge, Building #2, the Suite 405 Space, the Suite 404 Space, the Suite
800 Space, and Building #3 in the Park containing 52,495 rentable square feet of
space.

 

2.3 Tenant agrees to accept possession of Building #3 in an “AS IS” condition,
and shall be responsible for the performance, in accordance with the provisions
of Exhibit “B,” of all work necessary or desirable to render Building #3 ready
for Tenant’s occupancy.

 

3. Building #3 Lease Term/Automatic Renewal Terms/Early Termination Option.

 

3.1 The initial Building #3 Lease Term (the “Building #3 Lease Term”) shall
commence on October 1, 2003 (the “Commencement Date”) and shall continue until
January 31, 2012 (the “Building #3 Initial Term Expiration Date”) unless
extended or sooner terminated as provided herein.

 

The first lease year of the Lease Term shall commence on the Rent Commencement
Date (as defined below) and shall end (i) on the day immediately preceding the
first anniversary of the Rent Commencement Date, if the Rent Commencement Date
is the first day of the month, or (ii) on the last day of the month in which the
first anniversary of the Rent Commencement Date occurs, if the Rent Commencement
Date is any day other than the first day of a calendar month. Each subsequent
lease year shall be a period of twelve (12) months, commencing on the day
immediately following the expiration of the prior lease year and expiring on the
day immediately preceding the anniversary of the commencement of such lease
year.

 

3.2 The Automatic Renewals as described in section 3 of the Fourth Amendment
shall apply to Building #3 as well, except that (i) the rental rates applicable
to Building #3 during any Automatic Renewal Term shall be as defined in section
4 below of this Sixth Amendment, (ii) the Automatic Renewal Term(s) for Building
#3 shall use the Building #3 Lease Term as a reference, and (iii) Tenant shall
give written notice to Landlord at least eighteen (18) months prior to the
expiration of the then current term.

 

3.3 The Early Termination option as described in section 3.3 of the Fifth
Amendment is not applicable to the Building #3 until after Building #3 Initial
Term Expiration Date. After the Building #3 Initial Term Expiration Date, Tenant
shall have the right to terminate the Building #3 Space according to all the
terms and conditions in section 3.3 of the Fifth Amendment.

 

-2-



--------------------------------------------------------------------------------

4. Fixed Rent; Additional Rent.

 

4.1 Commencing on February 1, 2005 (the “Rent Commencement Date”) and continuing
throughout the Building #3 Lease Term, Fixed Rent for Building #3 shall be
payable by Tenant to Landlord, in the manner set forth in the Lease, according
to the following schedule:

 

Building #3 (12,000 rentable square feet):

 

period of Lease Term

--------------------------------------------------------------------------------

  

monthly

installment of

Annual

Fixed Rent due

--------------------------------------------------------------------------------

   total Annual
Fixed Rent
due


--------------------------------------------------------------------------------

  

Annual

Fixed Rent per

rentable square foot

--------------------------------------------------------------------------------

2/1/05-1/31/06

   $ 16,500.00    $ 198,000.00    $16.50 + electric

2/1/06-1/31/07

   $ 17,000.00    $ 204,000.00    $17.00 + electric

2/1/07-1/31/08

   $ 17,500.00    $ 210,000.00    $17.50 + electric

2/1/08-1/31/09

   $ 18,000.00    $ 216,000.00    $18.00 + electric

2/1/09-1/31/10

   $ 18,500.00    $ 222,000.00    $18.50 + electric

2/1/10-1/31/11

   $ 19,000.00    $ 228,000.00    $19.00 + electric

2/1/11-1/31/12

   $ 19,500.00    $ 234,000.00    $19.50 + electric

 

Fixed Rent shall increase fifty ($.50) cents per rentable square foot each year
thereafter.

 

4.2 Tenant shall pay Additional Rent for Building #3 as set forth in the Lease;
provided, however, that from and after February 1, 2005, Tenant’s Proportionate
Share shall be increased to 25.256% (52,495/211,811).

 

4.3 On March 1, 2005, Landlord shall give tenant a one-time-only rent credit of
Twenty-five Thousand Dollars ($25,000.00) which shall be applied against the
total amount of Fixed Rent due for the entire Demised Premises for the month of
March 2005.

 

5. Confession of Judgment for Possession. Subsection 18.1(f) and Section 18.2 of
the Lease are hereby amended and restated in their entirety, and shall be
applicable to the Lease as amended and to the entire Demised Premises.

 

18.1(f). SECTION 18.1.(f)(i) BELOW SETS FORTH WARRANTS OF ATTORNEY TO CONFESS
JUDGMENTS AGAINST TENANT. IN GRANTING THESE WARRANTS OF ATTORNEY TO CONFESS
JUDGMENTS AGAINST TENANT, TENANT HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY
AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TENANT HAS OR MAY HAVE TO PRIOR
NOTICES AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND
LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA.

 

-3-



--------------------------------------------------------------------------------

Tenant’s initials:      /s/    JAMES G. MURPHy            7/28/04

 

(i) CONFESSION OF JUDGMENT FOR POSSESSION. TENANT IRREVOCABLY AUTHORIZES AND
EMPOWERS THE PROTHONOTARY OR CLERK OR ANY ATTORNEY OF ANY COURT OF RECORD TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST TENANT FOR POSSESSION OF THE DEMISED
PREMISES, WITHOUT STAY OF EXECUTION. TO THE EXTENT PERMITTED BY LAW, TENANT
RELEASES ALL ERRORS IN SUCH PROCEEDINGS. IF A VERIFIED COPY OF THIS LEASE IS
FILED, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL LEASE. THE AUTHORITY AND
POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST TENANT SHALL NOT BE EXHAUSTED
BY THE INITIAL EXERCISE THEREOF AND JUDGMENT MAY BE CONFESSED AS OFTEN AS ANY
EVENT OF DEFAULT HEREUNDER OCCURS. SUCH AUTHORITY MAY BE EXERCISED DURING OR
AFTER THE EXPIRATION OF THE LEASE TERM AND/OR DURING OR AFTER THE EXPIRATION OF
ANY EXTENDED OR RENEWAL TERM. IF SUCH PROCEEDING IS TERMINATED AND THE
POSSESSION OF THE DEMISED PREMISES REMAINS IN OR IS RESTORED TO TENANT, LANDLORD
SHALL HAVE THE RIGHT FOR THE SAME EVENT OF DEFAULT AND UPON ANY SUBSEQUENT EVENT
OR EVENTS OF DEFAULT, OR UPON THE TERMINATION OF THIS LEASE UNDER ANY OF THE
TERMS OF THIS LEASE, TO BRING ONE OR MORE FURTHER ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE DEMISED PREMISES AND CONFESS
JUDGMENT FOR THE RECOVERY OF POSSESSION OF THE DEMISED PREMISES AS HEREINABOVE
PROVIDED.

 

18.2 PROCEEDINGS. IF PROCEEDINGS SHALL BE COMMENCED BY LANDLORD TO RECOVER
POSSESSION UNDER THE ACTS OF ASSEMBLY AND RULES OF CIVIL PROCEDURE, EITHER AT
THE END OF THE LEASE TERM OR UPON THE EARLIER TERMINATION OF THIS LEASE, OR FOR
NON-PAYMENT OF RENT OR ANY OTHER REASON, TENANT SPECIFICALLY WAIVES THE RIGHT TO
ANY AND ALL NOTICES REQUIRED BY THE LANDLORD AND TENANT

 

-4-



--------------------------------------------------------------------------------

ACT OF 1951, AS THE SAME MAY BE AMENDED, AND AGREES THAT TEN (10) DAYS’ NOTICE
SHALL BE SUFFICIENT IN ALL CASES.

 

6. Brokers. Each party represents and warrants to the other that it, he, she or
they have not made any agreement or taken any action which may cause anyone to
become entitled to a commission as a result of the transactions contemplated by
this Amendment, and each will indemnify and defend the other from any and all
claims, actual or threatened, for compensation by any such third person by
reason of such party’s breach of its, his, her or their representation or
warranty contained in this Article.

 

7. Miscellaneous. Except as otherwise provided in this Amendment, all provisions
of the Lease shall continue in full force and effect, and are incorporated
herein by reference; however, to the extent that anything contained in this
Amendment conflicts with or is inconsistent with any term or provision of the
Lease, the terms and provisions of this Amendment shall control. This Amendment
shall be binding upon, and shall inure to the benefit of, Landlord and Tenant
and their respective successors and assigns.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the day and year first above written.

 

LANDLORD:

MASONS MILL PARTNERS, L.P., a Pennsylvania

limited partnership

By:   Woodmount Company, LLC, a Pennsylvania limited liability company, its sole
General Partner

By:

  /s/    DUNCAN B. PITCAIRN        

Name:

  Duncan B. Pitcairn

Title:

  Managing Member

TENANT:

IMMUNICON CORPORATION

By:

  /s/    JAMES G. MURPHy        

Name:

  James G. Murphy

Title:

  Sr. VP-Chief Financial Officer

 

-5-



--------------------------------------------------------------------------------

LOGO [g9391393913_img01.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

 

STANDARDS FOR WORK TO BE PERFORMED BY TENANT

 

1. Prior to commencing any work in connection with the initial fitout of
Building #3 for use by Tenant (referred to collectively hereinafter as the
“Tenant’s Work”), Tenant shall first obtain the approval of Landlord, in
writing, of the specific work Tenant proposes to perform. In connection
therewith, Tenant shall prepare and deliver to Landlord, for its approval, which
approval shall not be unreasonably withheld or delayed, complete architectural,
mechanical, electrical and structural plans and specifications for the
construction of the Tenant’s Work (the “Construction Drawings”). The
Construction Drawings shall be prepared by Tenant’s design professional(s) (all
of whom shall be duly licensed by the authority having jurisdiction over the
appropriate profession) at Tenant’s sole cost and expense (except as otherwise
set forth in this Exhibit). Following approval by Landlord, the Construction
Drawings shall not be changed, nor shall substitutions be made, without
Landlord’s prior approval. Promptly following the completion of the Construction
Drawings, or the approval of any changes thereto, as applicable, Landlord shall
advise Tenant whether it shall be obligated to remove portions of the Tenant’s
Work upon the expiration or earlier termination of the Lease Term, in accordance
with Article 8 of the Original Lease; provided, however, that in no event shall
Tenant be required to remove any portion of the Tenant’s Work which is a typical
improvement in first-class office space, unless expressly set forth in the
Lease, as amended. Without limiting the foregoing, under no circumstances shall
the following improvements be deemed “typical”: (i) any improvement directly
related to any specialty use which is incidental or subordinate to general
office use, such as the cooking and related equipment and improvements in any
kitchen or cafeteria; (ii) any floor openings, depressed slabs, dumbwaiters,
safes or vaults, raised floors, supplemental HVAC or UPS; and (iii) any
improvement which contains any Hazardous Substance or does not comply with
applicable laws, codes, ordinances, regulations and requirements.

 

2.

To the end that there shall be no labor disputes which would interfere with any
construction occurring in the Park or the operation thereof, or any part thereof
including, but not limited to, Building #3, in performing any work in or about
Building #3, Tenant agrees to engage the services of, or to permit the
engagement of, only such contractors, subcontractors and subsubcontractors
(“Tenant’s Contractors”) as will work in harmony and without causing any labor
dispute with each other, with Landlord’s contractors and subcontractors and with
the contractors and subcontractors of all other tenants working in or about the
Park or any part thereof. Tenant also shall require Tenant’s Contractors to
employ only such labor as will work in harmony and without causing any labor
dispute with all other labor then working in or about the Park or any part
thereof including, but not limited to, Building #3. Furthermore, only those
Tenant’s Contractors as have been duly licensed by the authority having
jurisdiction over the appropriate profession and which have been approved in
writing by Landlord, may perform any portion of the

 

    B-1   Landlord:      /s/    DUNCAN B. PITCAIRN                     
Tenant:      /s/    JAMES G. MURPHy            7/28/04



--------------------------------------------------------------------------------

 

Tenant’s Work. Landlord shall have the right, among other things, to condition
such approval on the delivery by such Tenant’s Contractor of a 100% payment and
performance bond with respect to its portion of the Tenant’s Work. Prior to
commencing any Tenant’s Work in Building #3, Tenant shall provide Landlord with
a list of emergency telephone numbers for all design professionals, Tenant’s
Contractors and materialmen which will be involved with the Tenant’s Work. Such
list shall be promptly revised by Tenant and delivered to Landlord in the event
of any changes or additions thereto.

 

Without in any limiting the provisions of Article 15 of the Original Lease,
Tenant covenants and agrees to exonerate, indemnify, defend, protect and save
Landlord, its representatives and Landlord’s managing agent, if any, harmless
from and against any and all claims, demands, expenses, losses, suits and
damages as may be occasioned by reason of the performance of the Tenant’s Work
including, without limitation, by reason of (i) any disputes between or among
any of Tenant, the Tenant’s Contractors and materialmen, and any other person or
entity, (ii) any accident or matter occurring in or about the Park or in or
about the Building, causing injury to persons or damage to property, except to
the extent such accident or other matter resulted from the negligence or
otherwise tortious act of Landlord or Landlord’s agents or employees, (iii) the
failure of Tenant or any of the Tenant’s Contractors or materialmen to fully and
faithfully perform the obligations and observe the conditions of the Lease (as
amended), or (iv) the negligence or otherwise tortious act of Tenant, any of the
Tenant’s Contractors or materialmen or anyone in or about the Park or in or
about the Building on behalf of or at the invitation or right of Tenant.

 

3. Prior to commencing the Tenant’s Work, Tenant shall obtain all permits
required by any governmental authority having jurisdiction and shall deliver
copies thereof to Landlord. If, in connection with the review by any
governmental authority of the plans and specifications for all or any portion of
the Tenant’s Work, any such governmental authority requires Tenant to make
changes to the Construction Drawings, Tenant shall notify Landlord promptly of
such required changes. All of the Tenant’s Work shall be done in accordance with
the Construction Drawings approved by Landlord, the requirements of all
applicable laws, ordinances, regulations, codes and other requirements of
governmental authorities and with the requirements of Landlord’s underwriter. In
addition, the Tenant’s Work shall be performed in a thorough, first-class and
workmanlike manner, shall incorporate only new first-quality materials and shall
be in good and usable condition at the date of completion. At any time and from
time to time during the performance of the Tenant’s Work, Landlord, Landlord’s
architect and Landlord’s other representatives may enter upon Building #3 and
inspect the Tenant’s Work and take such steps as they may deem necessary or
desirable to assure the proper performance of the Tenant’s Work and/or for the
protection of Building #3, the base building systems and/or any premises
adjacent to Building #3. Such inspection shall, however, be for Landlord’s
benefit only and may not be relied upon by Tenant or any other party.

 

B-2



--------------------------------------------------------------------------------

4. Tenant hereby appoints John Fuente as its construction representative
(“Tenant’s Construction Representative”) to act for Tenant with respect to all
construction and construction related matters involving the Tenant’s Work;
provided, however, that Tenant may change Tenant’s Construction Representative
from time to time to another person who is skilled in the construction of tenant
improvements in Class A office buildings or who is an officer or management
level employee of Tenant, which change shall be effective upon receipt by
Landlord of written notice of such change. During the construction of the
Tenant’s Work, Tenant’s Construction Representative shall be generally available
at Building #3. Tenant’s Construction Representative shall have the authority to
act on the Tenant’s behalf at all times (including at all construction meetings
and inspections) and specifically to bind Tenant with respect to all
construction related matters including, but not limited to, scheduling changes,
change orders and other cost changes.

 

5. Prior to commencing performance of the Tenant’s Work, and until the Tenant’s
Work has been completed in the manner set forth in this Exhibit, all Tenant’s
Contractors shall maintain the insurance coverages set forth on Schedule 1 to
this Exhibit, in the minimum amounts specified therein or in such greater
amounts as may be required by Landlord based upon the risks of the project or
good insurance practices. All such insurance shall (i) name Landlord and any
other parties designated by Landlord as additional insureds, (ii) be in
companies licensed to do business in Pennsylvania and reasonably satisfactory to
Landlord, and (iii) provide that the policies will not be changed, canceled or
expire until at least thirty (30) days prior written notice has been given to
Landlord. Evidence of all coverage shall be delivered to Landlord prior to any
Tenant’s Contractor commencing work in Building #3. The liability of Tenant and
Tenant’s Contractors shall not be limited because of the insurance required
hereunder nor to the amounts thereof nor because of any exclusions from coverage
in any insurance policy.

 

6. Tenant shall comply, and shall cause all of the Tenant’s Contractors and
materialmen to comply, with all procedures and policies established by Landlord
from time to time relating to construction by tenants in the Park. In addition,
Tenant shall, and shall cause all of the Tenant’s Contractors and materialmen
to, comply with all applicable OSHA safety standards in connection with the
performance of the Tenant’s Work.

 

7. The Tenant’s Work shall be coordinated with all work being performed by
Landlord and other occupants of the Park to the end that the Tenant’s Work will
not interfere with the operation of the Park (or any portion thereof) or
interfere with or delay the completion of any other construction within the
Park, and Tenant shall comply, and shall cause the Tenant’s Contractors to
comply, with all procedures and regulations prescribed by Landlord for
integration of the Tenant’s Work with that to be performed in connection with
any other construction in the Park and in connection with the operation of the
Park. The Tenant’s Work shall be performed in a manner so as not to disturb or
annoy other tenants or occupants of the Park and shall be performed only during
such hours and under such conditions as shall be reasonably established by
Landlord.

 

B-3



--------------------------------------------------------------------------------

8. Tenant and the Tenant’s Contractors and materialmen shall be solely
responsible for the transportation, safekeeping and storage of materials and
equipment used in the performance of the Tenant’s Work, for the removal of waste
and debris resulting therefrom, and for any damage caused by them to any part of
the Park, including the Demised Premises. Without limiting the foregoing in any
way, Tenant shall keep, and shall cause the Tenant’s Contractors and materialmen
to keep, the common areas of the Building and the Park free and clear of all
waste and debris, and shall remove all waste and debris from around their
dumpsters on a daily basis. Furthermore, all elevators used by Tenant and the
Tenant’s Contractors and materialmen shall be kept free and clear of all waste
and debris, and shall be appropriately protected from any damage which could
result from such use. It shall be Tenant’s responsibility to cause each of the
Tenant’s Contractors and materialmen to maintain continuous protection of
adjacent property and improvements against damage by reason of the performance
of the Tenant’s Work. It also shall be Tenant’s responsibility to cause each of
the Tenant’s Contractors and materialmen to properly protect the Tenant’s Work.
In the event that Tenant fails to fulfill its obligations under or to otherwise
comply with, or to cause the Tenant’s Contractors or materialmen to fulfill
their obligations under or to otherwise comply with, the provisions of this
Section 8, Landlord shall have the right to perform such obligations or to
otherwise cause such compliance, and the cost thereof shall be paid by Tenant to
Landlord within ten (10) days after receipt by Tenant of a bill therefor.

 

9. Neither Tenant nor any Tenant’s Contractor or materialman may use any space
within the Park for storage, handling or moving of materials or equipment and/or
for the location of a field office or facilities for the employees of such
Tenant’s Contractor or materialman without obtaining Landlord’s prior written
approval for each such use. If Tenant or any Tenant’s Contractor or materialman
shall use any space in the Park for any or all of the aforesaid enumerated
purposes or any other similar purpose without obtaining Landlord’s prior written
approval therefor, Landlord shall have the right to terminate such use and
remove all of Tenant’s or such Tenant’s Contractor’s or materialman’s materials,
equipment and other property from such space, without Landlord being liable to
Tenant and/or to such Tenant’s Contractor or materialman, and the cost of such
termination and/or removal shall be paid by Tenant to Landlord within ten (10)
days after receipt by Tenant of a bill therefor.

 

10. Tenant shall secure from all Tenant’s Contractors and materialmen, and shall
cause to be properly filed prior to the commencement of any of the Tenant’s
Work, effective waivers of mechanics liens. Copies of filed waivers shall be
delivered to Landlord prior to the commencement of any of the Tenant’s Work.

 

11.

Tenant shall promptly pay, or cause to be paid, all Tenant’s Contractors
performing the Tenant’s Work and all materialmen supplying materials for the
Tenant’s Work. Should any lien be made or filed in connection with the Tenant’s
Work, Tenant shall bond against or discharge the same within (10) days after
receiving notice thereof. If Tenant shall fail to cause such lien to be bonded
against or to be discharged within such period, then, in addition to any other
right or remedy which Landlord may have under the Lease (as

 

B-4



--------------------------------------------------------------------------------

 

amended), at law or in equity, Landlord may, but shall not be obligated to,
discharge the same either by paying the amount claimed to be due or by procuring
the discharge of such lien by deposit or by bonding. Any amount so paid by
Landlord and all costs and expenses incurred by Landlord in connection
therewith, together with interest at the Default Rate from the respective dates
of Landlord’s making of the payment and incurring of the cost and expense, shall
constitute Additional Rent payable by Tenant under the Lease (as amended) and
shall be paid by Tenant to Landlord on demand.

 

12. Nothing set forth in the Lease (as amended) shall be deemed or construed as
(i) a consent or request by Landlord, expressed or implied, by inference or
otherwise, to any contractor, laborer or materialman for the performance of any
labor or the furnishing of any materials for any specific or general
improvement, alteration or repair of or to the Demised Premises or of or to the
Park or any improvement therein, or to any part thereof; or (ii) giving Tenant
or any other person, firm or corporation any right to contract for or to perform
any labor or furnish any services or materials that would permit or give rise to
a lien against the Demised Premises, the Park or any part thereof.
Notwithstanding anything in the Lease (as amended) or in any other writing
signed by Landlord to the contrary, neither the Lease (as amended) nor any other
writing signed by Landlord shall be construed as evidencing, indicating, or
causing an appearance that any erection, construction, alteration or repair to
be done, or caused to be done, by Tenant is or was for the immediate use or
benefit of Landlord.

 

13. Tenant shall pay Landlord, within ten (10) days of being billed therefor,
for the cost of any work or services provided by Landlord in connection with the
Tenant’s Work, including, without limitation the cost of (i) any architectural
or engineering consultants engaged by Landlord to review Tenant’s plans and
specifications and the Tenant’s Work, (ii) all structural, mechanical, plumbing,
electrical, fire protection and other work required to extend or adapt the base
building systems to the Tenant’s Work, (iii) hoisting, rubbish removal
(including the cost of renting and removing dumpsters and disposing of contents)
and utilities. In addition to the foregoing, upon completion of the Tenant Work,
Tenant shall pay Landlord a fee in the amount of three percent (3%) of the cost
of the Tenant’s Work.

 

14. Promptly following the final completion of all of the Tenant’s Work, Tenant
shall provide Landlord, at Tenant’s sole cost and expense, with a complete set
of as-built plans and specifications for the Tenant’s Work.

 

B-5



--------------------------------------------------------------------------------

SCHEDULE 1

 

TENANT’S CONTRACTORS’ INSURANCE REQUIREMENTS

 

Liability Limits: Tenant’s Contractors’ insurance policies must have limits not
less than the following:

 

(1)

   Workmen’s Compensation      Statutory

(2)

   Employer’s Liability            

Each Accident

   $ 100,000.00     

Disease, Policy Limit

   $ 500,000.00     

Disease, Each employee

   $ 100,000.00

(3)

   Contractor’s Comprehensive General Liability             (Including
Explosion, Collapse and Underground damage)            

(a)    Bodily Injury
Single Limit per Occurrence

   $ 2,000,000.00     

(b)    Property Damage
Single Limit per Occurrence

   $ 2,000,000.00     

(c)    Products and Completed Operations Insurance:
Maintain for a minimum period of 3 years after final payment. Tenant’s
Contractors shall continue to provide evidence of such coverage annually.

           

(d)    Contractual Liability (Hold Harmless Coverage):

           

         Bodily Injury
Single Limit per Occurrence

   $ 2,000,000.00     

         Property Damage
Single Limit per Occurrence

   $ 2,000,000.00     

(e)    Personal Injury (with Employment Exclusion deleted):
Aggregate

   $ 2,000,000.00     

(f)     If the General Liability policy includes a General Aggregate, the
General Aggregate shall be not less than the following

   $ 2,000,000.00

 

    B-Schedule 1           Landlord:      /s/    DUNCAN B. PITCAIRN             
        Tenant:      /s/    JAMES G. MURPHy            7/28/04



--------------------------------------------------------------------------------

(4)

   Automobile Liability             (a)  

Bodily Injury
Single Limit per Occurrence

   $ 1,000,000.00      (b)  

Property Damage
Single Limit per Occurrence

   $ 1,000,000.00

 

Additional Insured: Masons Mill Partners, L.P. (Landlord) and Woodmount Company,
LLC (its sole General Partner) both need to be listed as “Additional Insured” on
the Certificate of Insurance.

 